DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 8/25/2021 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1 and 10 are allowed with the amendments of Applicants’ submission of 8/25/2021 with the Request for Continued Examination over the prior art of record and complying with 35 U.S.C. 112(a),(b) and (d).  
EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed with on 8/25/2021, Claims 1 and 10 are patentable over the cited prior art of record under 35 U.S.C. 103 and overcome the rejections of claim 1 under 35 U.S.C. 112(a) and (b).  
The following is a statement of reasons for the indication of allowable subject matter:   the amendment of Claim 1 and newly added claim 10 claim nonstick ceramic coating composite for a heating kitchen utensil the composite consisting of: inorganic binding agent of methyltrimethoxysilane for Claim 1 or ethyltrimethoxysilane of Claim 10 and silica sol for Claim 1 or silica sol and alumina sol of Claim 10; functional filler porous .   
None of the cited prior art of record alone or in any proper combination of:  KR 20050072928, Park evidenced by CAS Registry Number: 14832-91-8, Scifinder 2020 hereinafter "RN 14832-91-8" in view of KR 10-0895052, Eom cited by Applicant with a copy of the abstract in English further in view of U.S. 2005/0208272, Groll further in view of U.S. 2006/0079620, Greene et al. (hereinafter "Greene") evidenced by SciFinder CAS Registry Number: 508178-37-8 (hereinafter "RN") and evidenced by U.S. 2009/0162592, Baikerikar et al. (hereinafter "Baikerikar") and further in view of JP08-253625Yamakawa et al.evidenced by SciFinder Accession Number: 1998:277275 for JP10113290 (hereinafter "Ace No. 1998:277275") teach or suggest such a claimed nonstick ceramic coating composite for a heating kitchen utensil as in Claims 1 and 10 with functional filler of porous material of fumed silica filled with methyl phenyl silicone fluid in the amounts claimed in claims 1 and 10 with an inorganic binding agent of methyltrimethoxysilane or ethyltrimethoxysilane and silica sol or silica sol and alumina sol as claimed in claims 1 and 10, respectively.  
The composites of Claims 1 and 10, like the preparation examples 1 and 2, respectively, shown in table 1 of the application resulted in higher nonstickability with a longer time taken to eliminate the nonstickability as to that of Comparative Example 1 
In light or the above, it is clear that the above cited prior art of record either alone or in any combination with each other do not disclose or suggest the present invention of Claims 1, as amended, and 10, and therefore the present claims are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787